DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the angle formed between the edge of a hinged door”. This renders the claim indefinite, as “the angle” and “the edge” each lacks proper antecedent basis and are unclear (i.e. A door is considered to include numerous “edges”. Which angle is “the angle”?). Appropriate correction is required. 
Claim 1 recites “the second body being mountable at one end to a frame”. This renders the claim indefinite as it is unclear if “a frame” and the previously recited “a doorframe” are intended to refer to the same structural element, or different elements entirely. Appropriate correction is required.
Claim 1 recites, “the respective free ends of the first and second bodies”. This renders the claim indefinite, as “the respective free ends of the first and second bodies” lacks proper antecedent basis and is unclear (i.e. what are the “free ends”?). Appropriate correction is required. 
Claim 1 recites “to be removeably held within it but able to move longitudinally with respect to it”. This renders the claim indefinite, as the term “it” is vague and unclear (i.e. what is “it”?). Appropriate correction is required.
Claim 1 recites “the hingeable connection”. This renders the claim indefinite, as “the hingeable connection” lacks proper antecedent basis and is unclear (Examiner notes that “first and second bodies being removeably hingably connected together” is previously recited in the claim, however, the specific structure of a “hingeable connection” is not claimed). Appropriate correction is required.
Claim 2 recites “one body comprises a channel at its free edge, and wherein the other body comprises a protrusion”. This renders the claim indefinite, as “at least one longitudinal channel and at least one longitudinal protrusion” is recited in claim 1, from which claim 2 depends, and it is unclear if the “a channel” and “a protrusion” recited in claim 2, are intended to refer to the previously recited “at least one longitudinal channel and at least one longitudinal protrusion” or if separate and distinct elements are being claimed. Examiner notes that consistent terminology and phraseology must be maintained throughout the claims. 
Claim 2 recites “a channel at its free edge”. This renders the claim indefinite, as “its free edge” lacks proper antecedent basis and is unclear (i.e. which edge is “its free edge”?). Appropriate correction is required. 
Claim 3 recites “a waist, narrower than the nearest part of the protrusion between the protrusion and the adjacent part of the body bearing the protrusion”. This renders the claim indefinite, as “the nearest part of the protrusion” and “the adjacent part of the body bearing the protrusion” each lack proper antecedent basis and are unclear. Appropriate correction is required. 
Claim 4 recites “the free ends”. This renders the claim indefinite, as “the free ends” lacks proper antecedent basis and is unclear. Appropriate correction is required. 
Claim 5 recites “the connection member device”. This renders the claim indefinite, as it is unclear if “the connection member device” is intended to refer to the previously recited “a connection member”, or a different element entirely. Examiner notes that consistent terminology and phraseology must be maintained throughout the claims. Appropriate correction is required.
Claim 5 recites “the free ends of the bodies”. This renders the claim indefinite, as “the free ends of the bodies” lacks proper antecedent basis and is unclear. Appropriate correction is required. 
Claim 8 recites “an accurate part”. This renders the claim indefinite, since it is unclear what “an accurate part” is claiming (i.e. accurate with respect to what?). Examiner believes that “an accurate part” is a typographic error and should read “an arcuate part”. Appropriate correction is required.
Claim 10 recites “the at least one body”. This renders the claim indefinite, as “first and second elongate bodies” are recited in claim 1, from which claim 10 depends, and it is unclear if “the at least one body” is intending to refer to the previously recited “first and second elongate bodies”. Appropriate correction is required.
Claim 11 recites “A door and frame”. However, “a hinged door and a doorframe” are previously recited in claim 1, from which claim 11 depends, and it is unclear if “A door and frame” are referring to the previously claimed, “a hinged door and a doorframe”, or a different structure entirely. Appropriate correction is required.
Claims 6-7 and 9 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by KR20140092124
Regarding claim 1, as best understood, KR20140092124 discloses a cover device for covering the angle formed between the edge of a hinged door and a doorframe, comprising- first and second elongate bodies (Figure 2, right and left element 30), each body having substantially parallel sides and divided by hinge lines (Figure 2, considered at least area of elements 30a and 22) parallel to the sides into a plurality of elongate panels, wherein at least some of the panels are hingable relative to an adjacent panel in order to enable at least some of the panels to concertina relative to each other (Figure 2, illustrates “concertina” of element 30), the first body being 
Examiner’s note: *The above/below statements in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of a cover device, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the cover device disclosed by KR20140092124 is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).


Regarding claim 2, as best understood, KR20140092124 discloses wherein one body comprises a channel (Figure 2, area of element 22) at its free edge, and wherein the other body comprises a protrusion (Figure 2, element 30a), the protrusion locating within the channel and being removeably held therein by virtue of the protrusion being of greater width than the opening of the channel. 
Regarding claim 3, as best understood, KR20140092124 discloses wherein there is a waist, narrower than the nearest part of the protrusion between the protrusion and the adjacent part of the body bearing the protrusion (This configuration is illustrated in Figure 2).
Regarding claim 4, as best understood, KR20140092124 discloses wherein the hingeable connection between the first and second bodes comprises a connection member (Figure 2, element 20) adapted to connect the free ends of the first and second bodies for providing hinged elongate channel and protrusion connections therewith
Regarding claim 5, as best understood, KR20140092124 discloses wherein the connection member device has two edges and connects to the first and second bodies by cooperating protrusions and channels (Figure 2, elements 30a and 22), provided on the edges of the further connection member and the free ends of the bodies.
Regarding claim 7, as best understood, KR20140092124 discloses wherein at least one of the bodies comprises a collapsible zone (See Figure 2, considered middle portion of element 30) having at least two hinges (Figure 2, Examiner notes that element 30 is considered to have a “hinge” at least in the areas of element 30a, as well as the center of element 30, as shown in Figure 2) such that part of the body can collapse to concertina generally flat against each other.
Regarding claim 8, as best understood, KR20140092124 discloses wherein an accurate part is formed between said two hinges (See Figure 2, center portion of element 30 is considered to be both accurate and arcuate).  
Regarding claim 9, as best understood, KR20140092124 discloses further comprising: at least one planar portion and at least one further hinge between said two hinges (See Figure 2, portions adjacent element 30a are considered to be substantially planar, while the center of element 30 is a “hinge”).  
Regarding claim 11, as best understood, KR20140092124 discloses a door and frame protected by a cover device as claimed in claim 1, mounted between the door and frame (See Figure 2, elements 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KR20140092124 in view of Hanson (US 6,141,909).
Regarding claim 6, as best understood, KR20140092124 does not explicitly disclose wherein at least one of the bodies is formed of two different plastics having different rigidities. Hanson, however, teaches that it is known in the art to configure a cover device for covering the angle formed between the edge of a hinged door and a 

Regarding claim 10, as best understood, KR20140092124 does not explicitly disclose comprising the step of forming the at least one body by co-extrusion of at least two plastic materials. Hanson, however, teaches that it is known in the art to manufacture a cover device for covering the angle formed between the edge of a hinged door and a doorframe such that different portions of the cover device are co-extruded (See column 5, lines 1-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-extrude the cover device of KR20140092124 as modified by Hanson for claim 6 above, since co-extrusion is a well-known manufacturing technique, that would function as intended for manufacturing the cover device of KR20140092124 in view Hanson for claim 6 above, as it would provide reduced manufacturing steps when combining multiple different materials, which would be desirable in manufacturing the cover device. 
Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to co-extrude the cover device of KR20140092124 as modified by Hanson for claim 6 above, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (See MPEP 2143(E)), and co-extrusion is one of a finite number of manufacturing techniques available for production of the cover device of KR20140092124 in view of Hanson. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634